Case 2:03-cr-00197-RAJ Document 338 Filed 07/22/20 Page 1 of 5 PageID# 1544


                                                                                      FILED
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                          JUL 2 2 2020
                                       Norfolk Division
                                                                              CLERK. U.S. DISTRICT COURT
MICHAEL J. BELLAMY,                                                                  NORFOLK, VA



                      Petitioner,

V.                                                  CRIMINAL ACTION NO. 2:03-cr-197



UNITED STATES OF AMERICA,

                      Respondent.




                         MEMORANDUM OPINION AND ORDER

       Before the Court is Michael J. Bellamy's ("Petitioner") Motion to Vacate, Set Aside, or

Correct a Sentence pursuant to Title 28, United States Code, Section 2255 ("§ 2255 Motion").

ECF No. 334. Having reviewed the motion and filings, the Court finds that a hearing is not

necessary to address Petitioner's motion. See 28 U.S.C. § 2255(b). For the reasons set forth

below, Petitioner's § 2255 Motion is DISMISSED.

                      I. FACTUAL AND PROCEDURAL HISTORY


       On December 18, 2003, Petitioner and six of his co-defendants were named in a 61 count

indictment accusing them of 29 robberies between December 2, 2002 and September 30, 2003.

ECF No. 1; see also ECF No. 317 at          9-17 (summarizing Petitioner's offense conduct).

Petitioner was charged with a total of 22 counts for his role in 10 of the robberies. ECF No. 1.

On March 16, 2004, Petitioner pleaded guilty to Count 18, Interference with Commerce by

Threats or Violence, in violation of 18 U.S.C. § 1951 ("Hobbs Act Robbery"); Count 19, Using,

Carrying, and Possessing Firearms During and in Relation to, and in Furtherance of, a Crime of



                                               1
 Case 2:03-cr-00197-RAJ Document 338 Filed 07/22/20 Page 2 of 5 PageID# 1545



Violence, in violation of 18 U.S.C. § 924(c)(l)(A)(ii); Count 24, Interference with Commerce by

Threats or Violence, in violation of 18 U.S.C. § 1951; and Count 25, Using, Carrying, and

Possessing Firearms During and in Relation to, and in Furtherance of, a Crime of Violence, in

violation of 18 U.S.C. § 924(c)(l)(A)(ii) and (c)(l)(C)(i). On June 8, 2004, this Court sentenced

Petitioner to a total term of 430 months, consisting of 46 months on Counts 18 and 24 to be

served concurrently, 84 months on Count 19 to be served consecutively, and a term of 300

months on Count 25 to be served consecutively. ECF No. 101. On July 22, 2020, Petitioner's

request for a sentence reduction was granted, in accordance with 18 U.S.C. § 3582(c)(l)(A)(i).

ECF No. 337.


       Before the Court's grant of a sentence reduction, Petitioner filed his § 2255 Motion. ECF

No. 334. Because it plainly appears from Petitioner's filing that he is not entitled to relief, the

Court will dispose of the § 2255 Motion without further investigation.

                                   II. LEGAL STANDARD

       Section 2255 allows a federal prisoner "claiming the right to be released upon the ground

that the sentence was imposed in violation of the Constitution or laws of the United States ...

[to] move the court which imposed the sentence to vacate, set aside or correct the sentence." 28

U.S.C. § 2255. Pro se filers are entitled to more liberal construction of their pleadings. Erickson

V. Pardus, 551 U.S. 89, 94 (2007). However, if it plainly appears from the motion and any

attached exhibits, and the record of prior proceedings that the moving party is not entitled to

relief, the judge must dismiss the motion. 28 U.S.C. § 2255(b); United States v. Dyess, 730 F.3d

354, 359(4th Cir. 2013).
 Case 2:03-cr-00197-RAJ Document 338 Filed 07/22/20 Page 3 of 5 PageID# 1546




                                      III. DISCUSSION

       Petitioner attempts to raise several grounds for relief in his § 2255 Motion. However, his

claims can be condensed into two main contentions:(1) his convictions for Hobbs Act Robbery

under Counts 18 and 24 do not qualify as crimes of violence under 18 U.S.C. § 924(c)(3) after

the United States Supreme Court's ruling in United Stales v. Davis, 139 S. Ct. 2319 (2019);(2)

his "stacked" 300 month sentence pursuant to 18 U.S.C. § 924(c)(1)(C) on Count 25 for multiple

violations of§ 924(c)(1)(A) was improperly applied.

       Petitioner's convictions on Counts 18 and 24 are still properly labeled as crimes of

violence after Davis. In Davis, the Supreme Court held the residual clause of 18 U.S.C. §

924(c)(3)(B) is unconstitutionally vague. However, Petitioner conviction and sentence on Counts

18 and 24 is still valid after Davis, as "Hobbs Act robbery constitutes a crime of violence under

the force clause" of 18 U.S.C. § 924(c)(3)(A). United States v. Mathis, 932 F.3d 242, 266 (4th

Cir. 2019). Therefore, Petitioner's contentions relating to his convictions on Counts 18 and 24

are without merit.


       At the time he was originally sentenced. Petitioner was also properly convicted and

sentenced to a "stacked" 300 month term on Count 25 for multiple violations of § 924(c)(1)(A)

in the same indictment. See Deal v. United States, 508 U.S. 129 (1993). However, Congress

subsequently amended § 924(c)(1)(C), requiring a final conviction under § 924(c)(1)(A) before a

300 month term of imprisonment may be imposed. See FIRST STEP Act, § 403, Pub. L. No.

115-391, 132 Stat. 5194 (2018). Though Congress did not retroactively apply its removal of the

"stacking" provision, the sentencing disparities created by its removal assisted in forming the

bases for the Court's grant of Petitioner's request for a sentence reduction. See ECF No. 337 at

10-13 (granting a sentence reduction based on "Petitioner's relative youth at the time of the
 Case 2:03-cr-00197-RAJ Document 338 Filed 07/22/20 Page 4 of 5 PageID# 1547




sentence, the overall length of the sentence, the disparity between his sentence and those

sentenced for similar crimes after the FIRST STEP Act, and his rehabilitative efforts").

Notwithstanding the Court's grant of compassionate release. Petitioner's collateral attack on his

original sentence on Count 25 is still without merit.

                                       IV. CONCLUSION

       For the reasons set forth above. Petitioner's § 2255 Motion is DISMISSED. It is clear

that Petitioner's § 2255 Motion presents no grounds for relief beyond the previously issued

sentence reduction. Accordingly, Petitioner must serve his term of supervised release consistent

with the Court's Order from July 22, 2020 and his original criminal judgment. See ECF Nos.

101, 337. However, nothing in this Order shall be construed as interfering with the Court's

previous grant of compassionate release. ECF No. 337.

       This Court may issue a certificate of appealability only if the applicant has made a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c); Fed. R. App. P.

22(b)(1). This means that Petitioner must demonstrate that "reasonable jurists could debate

whether ... the petition should have been resolved in a different manner or that the issues

presented were 'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel,529

U.S. 473, 484 (2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983));         United

States V. Swaby, 855 F.3d 233, 239 (4th Cir. 2017). Petitioner's claims are based on incorrect

interpretations of statutory provisions and judicial precedent. As such. Petitioner fails to

demonstrate a substantial showing of a denial of a constitutional right, and a Certificate of

Appealability is DENIED.

       In addition, the Court ADVISES Petitioner that he may appeal from this final Order by

forwarding a written notice of appeal to the Clerk of the United States District Court, United
Case 2:03-cr-00197-RAJ Document 338 Filed 07/22/20 Page 5 of 5 PageID# 1548




States Courthouse, 600 Granby Street, Norfolk, Virginia 23510. The Clerk must receive this

written notice within sixty(60)days from this Order's date. The Court DIRECTS the Clerk to

provide a copy of this Order to all Parties.

       IT IS SO ORDERED.

Norfolk, Virginia                                 Raymond A.Jackson
July 22,2020                                      United States District Judge
